 



EXHIBIT 10.27
WEBMD HEALTH CORP.
2005 LONG-TERM INCENTIVE PLAN
(Amended and Restated as of January 27, 2006)
ARTICLE 1
PURPOSE
     1.1 GENERAL. The purpose of the WebMD Health Corp. 2005 Long-Term Incentive
Plan (as it may be amended from time to time, the “Plan”) is to promote the
success, and enhance the value, of WebMD Health Corp., a Delaware corporation
(the “Corporation”), by linking the personal interests of its employees,
officers, directors and consultants to those of Corporation shareholders and by
providing such persons with an incentive for outstanding performance. The Plan
is further intended to provide flexibility to the Corporation in its ability to
motivate, attract and retain the services of employees, officers, directors and
consultants upon whose judgment, interest and special effort the successful
conduct of the Corporation’s operation is largely dependent. Accordingly, the
Plan permits the grant of incentive awards from time to time to selected
employees and officers, directors and consultants.
ARTICLE 2
EFFECTIVE DATE
     2.1 EFFECTIVE DATE. The Plan shall be effective as of the date upon which
it shall be approved by the Board and the shareholders of the Corporation (the
“Effective Date”). In the discretion of the Committee, Awards may be made to
Covered Employees which are intended to constitute qualified performance-based
compensation under Section 162(m) of the Code. The effective date of the
amendment and restatement of the Plan is January 27, 2006 (the “Amendment and
Restatement Date”).
ARTICLE 3
DEFINITIONS
     3.1 DEFINITIONS. When a word or phrase appears in this Plan with the
initial letter capitalized, and the word or phrase does not commence a sentence
and is not otherwise defined in the Plan, the word or phrase shall generally be
given the meaning ascribed to it in this Section. The following words and
phrases shall have the following meanings:
     (a) “1933 Act” means the Securities Act of 1933, as amended from time to
time.
     (b) “1934 Act” means the Securities Exchange Act of 1934, as amended from
time to time.
     (c) “Affiliate” means any Parent or Subsidiary and any person that
directly, or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, the Corporation.
     (d) “Amendment and Restatement Date” has the meaning specified in
Section 3.1.

 



--------------------------------------------------------------------------------



 



     (e) “Award” means any Option, Stock Appreciation Right, Restricted Stock
Award, Performance Share Award, Dividend Equivalent Award or Other Stock-Based
Award, or any other right or interest relating to Stock or cash, granted to a
Participant under the Plan.
     (f) “Award Agreement” means any written agreement, contract or other
instrument or document evidencing an Award.
     (g) “Board” means the Board of Directors of the Corporation.
     (h) “Cause” as a reason for a Participant’s termination of employment or
service shall have the meaning assigned such term in the employment agreement,
if any, between such Participant and the Corporation or an affiliated company,
provided, however, that if there is no such employment agreement in which such
term is defined, “Cause” shall mean any of the following acts by the
Participant, as determined by the Board: gross neglect of duty, prolonged
absence from duty without the consent of the Corporation, intentionally engaging
in any activity that is in conflict with or adverse to the business or other
interests of the Corporation, or willful misconduct, misfeasance or malfeasance
of duty which is reasonably determined to be detrimental to the Corporation.
     (i) “Change of Control” means and includes the occurrence of any one of the
following events:
     (i) individuals who, at the effective date of the Initial Public Offering,
constitute the Board (the “Incumbent Directors”) cease for any reason to
constitute at least a majority of the Board, provided that any person becoming a
director after the Effective Date and whose election or nomination for election
was approved by a vote of at least a majority of the Incumbent Directors then on
the Board (either by a specific vote or by approval of the proxy statement of
the Corporation in which such person is named as a nominee for director, without
written objection to such nomination) shall be an Incumbent Director; provided,
however, that no individual initially elected or nominated as a director of the
Corporation as a result of an actual or threatened election contest (as
described in Rule 14a-11 under the 1934 Act (“Election Contest”)) or other
actual or threatened solicitation of proxies or consents by or on behalf of any
“person” (as such term is defined in Section 3(a)(9) of the 1934 Act and as used
in Section 13(d)(3) and 14(d)(2) of the 1934 Act) other than the Board (“Proxy
Contest”), including by reason of any agreement intended to avoid or settle any
Election Contest or Proxy Contest, shall be deemed an Incumbent Director;
     (ii) any person becomes a “beneficial owner” (as defined in Rule 13d-3
under the 1934 Act), directly or indirectly, of securities of the Corporation
representing 50% or more of the combined voting power of the Corporation’s then
outstanding securities eligible to vote for the election of the Board (the
“Corporation Voting Securities”); provided, however, that the event described in
this paragraph (ii) shall not be deemed to be a Change of Control of the
Corporation by virtue of any of the following acquisitions: (A) any acquisition
by a person who is on the Effective Date the beneficial owner of 50% or more of
the outstanding Corporation Voting Securities, (B) an acquisition by the
Corporation which reduces the number of Corporation Voting Securities
outstanding and thereby results in any person acquiring beneficial ownership of
more than 50% of the outstanding Corporation Voting Securities, provided that if
after such acquisition by the Corporation such person becomes the beneficial
owner of additional Corporation Voting Securities that increase the percentage
of outstanding Corporation Voting Securities beneficially owned by such person,
a Change of Control of the Corporation shall then occur, (C) an acquisition by
any employee benefit plan (or related trust) sponsored or maintained by the
Corporation or any Parent or

2



--------------------------------------------------------------------------------



 



Subsidiary, (D) an acquisition by an underwriter temporarily holding securities
pursuant to an offering of such securities or (E) an acquisition pursuant to a
Non-Qualifying Transaction (as defined in paragraph (iii)); or
     (iii) the consummation of a reorganization, merger, consolidation,
statutory share exchange or similar form of corporate transaction involving the
Corporation that requires the approval of the Corporation’s stockholders,
whether for such transaction or the issuance of securities in the transaction (a
“Reorganization”), or the sale or other disposition of all or substantially all
of the Corporation’s assets to an entity that is not an affiliate of the
Corporation (a “Sale”), unless immediately following such Reorganization or
Sale: (A) more than 50% of the total voting power of (x) the corporation
resulting from such Reorganization or the corporation which has acquired all or
substantially all of the assets of the Corporation (in either case, the
“Surviving Corporation”) or (y) if applicable, the ultimate parent corporation
that directly or indirectly has beneficial ownership of 100% of the voting
securities eligible to elect directors of the Surviving Corporation (the “Parent
Corporation”), is represented by the Corporation Voting Securities that were
outstanding immediately prior to such Reorganization or Sale (or, if applicable,
is represented by shares into which such Corporation Voting Securities were
converted pursuant to such Reorganization or Sale), and such voting power among
the holders thereof is in substantially the same proportion as the voting power
of such Corporation Voting Securities among the holders thereof immediately
prior to the Reorganization or Sale, (B) no person (other than (x) the
Corporation, (y) any employee benefit plan (or related trust) sponsored or
maintained by the Surviving Corporation or the Parent Corporation or (z) a
person who immediately prior to the Reorganization or Sale was the beneficial
owner of 25% or more of the outstanding Corporation Voting Securities) is the
beneficial owner, directly or indirectly, of 25% or more of the total voting
power of the outstanding voting securities eligible to elect directors of the
Parent Corporation (or, if there is no Parent Corporation, the Surviving
Corporation) and (C) at least a majority of the members of the board of
directors of the Parent Corporation (or, if there is no Parent Corporation, the
Surviving Corporation) following the consummation of the Reorganization or Sale
were Incumbent Directors at the time of the Board’s approval of the execution of
the initial agreement providing for such Reorganization or Sale (any
Reorganization or Sale which satisfies all of the criteria specified in (A), (B)
and (C) above shall be deemed to be a “Non-Qualifying Transaction”);
provided, however, that in no event shall a Change of Control be deemed to have
occurred so long as Emdeon Corporation directly or indirectly beneficially owns
at least 50% of the voting power represented by the securities of the
Corporation entitled to vote generally in the election of the Corporation’s
directors; and provided further, however, that under no circumstances shall a
split-off, spin-off, stock dividend or similar transaction as a result of which
the voting securities of the Corporation are distributed to shareholders of
Emdeon Corporation or its successors constitute a Change of Control.
       Notwithstanding the foregoing, with respect to an Award that is subject
to Section 409A of the Code, and payment or settlement of such Award is to be
accelerated in connection with an event that would otherwise constitute a Change
of Control, no event set forth in clause (i), (ii) or (iii) will constitute a
Change of Control for purposes of the Plan and any Award Agreement unless such
event also constitutes a “change in the ownership”, “change in the effective
control” or “change in the ownership of a substantial portion of the assets” of
the Corporation as defined under Section 409A of the Code and the Treasury
guidance promulgated thereunder.

3



--------------------------------------------------------------------------------



 



     (j) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated thereunder.
     (k) “Committee” means, subject to the last sentence of Section 4.1, the
committee of the Board described in Article 4.
     (l) “Covered Employee” means a covered employee as defined in
Section 162(m)(3) of the Code, provided that no employee shall be a Covered
Employee until the deduction limitations of Section 162(m) of the Code are
applicable to the Corporation and any reliance period under Treasury
Regulation Section 1.162-27(f) has expired.
     (m) “Disability” has the meaning ascribed under the long-term disability
plan applicable to the Participant. Notwithstanding the above, (i) with respect
to an Incentive Stock Option, Disability shall mean Permanent and Total
Disability as defined in Section 22(e)(3) of the Code and (ii) to the extent an
Award is subject to Section 409A of the Code, and payment or settlement of the
Award is to be accelerated solely as a result of the Participant’s Disability,
Disability shall have the meaning ascribed thereto under Section 409A of the
Code and the Treasury guidance promulgated thereunder.
     (n) “Dividend Equivalent” means a right granted to a Participant under
Article 11.
     (o) “Effective Date” has the meaning assigned such term in Section 2.1.
     (p) “Fair Market Value”, on any date, means (i) if the Stock is listed on a
securities exchange or is traded over the Nasdaq National Market, the closing
sales price on such exchange or over such system on such date or, in the absence
of reported sales on such date, the closing sales price on the immediately
preceding date on which sales were reported or (ii) if the Stock is not listed
on a securities exchange or traded over the Nasdaq National Market, Fair Market
Value will be determined by such other method as the Committee determines in
good faith to be reasonable. With respect to awards granted on the effective
date of the Corporation’s Initial Public Offering, Fair Market Value shall mean
the price at which the Stock is initially offered in the Initial Public
Offering.
     (q) “Incentive Stock Option” means an Option that is intended to meet the
requirements of Section 422 of the Code or any successor provision thereto.
     (r) “Initial Public Offering” means the underwritten initial public
offering of equity securities of the Corporation pursuant to an effective
registration statement under the 1933 Act.
     (s) “Non-Employee Director” means a member of the Board who is not an
employee of the Corporation or any Parent or Affiliate.
     (t) “Non-Qualified Stock Option” means an Option that is not an Incentive
Stock Option.
     (u) “Option” means a right granted to a Participant under Article 7 to
purchase Stock at a specified price during specified time periods. An Option may
be either an Incentive Stock Option or a Non-Qualified Stock Option.
     (v) “Other Stock-Based Award” means a right, granted to a Participant under
Article 12, that relates to or is valued by reference to Stock or other Awards
relating to Stock.

4



--------------------------------------------------------------------------------



 



     (w) “Parent” means a corporation which owns or beneficially owns a majority
of the outstanding voting stock or voting power of the Corporation.
Notwithstanding the above, with respect to an Incentive Stock Option, Parent
shall have the meaning set forth in Section 424(e) of the Code.
     (x) “Participant” means a person who, as an employee, officer, consultant
or director of the Corporation or any Parent, Subsidiary or Affiliate, has been
granted an Award under the Plan.
     (y) “Performance Share” means a right granted to a Participant under
Article 9, to receive cash, Stock, or other Awards, the payment of which is
contingent upon achieving certain performance goals established by the
Committee.
     (z) “Restricted Stock Award” means Stock granted to a Participant under
Article 10 that is subject to certain restrictions and to risk of forfeiture.
     (aa) “Stock” means the $.01 par value Class A common stock of the
Corporation and such other securities of the Corporation as may be substituted
for Stock pursuant to Article 15.
     (bb) “Stock Appreciation Right” or “SAR” means a right granted to a
Participant under Article 8 to receive a payment equal to the difference between
the Fair Market Value of a share of Stock as of the date of exercise of the SAR
over the grant price of the SAR, all as determined pursuant to Article 8.
     (cc) “Subsidiary” means any corporation, limited liability company,
partnership or other entity of which a majority of the outstanding voting equity
securities or voting power is beneficially owned directly or indirectly by the
Corporation. Notwithstanding the above, with respect to an Incentive Stock
Option, Subsidiary shall have the meaning set forth in Section 424(f) of the
Code.
     (dd)“Emdeon Corporation” means Emdeon Corporation, a Delaware corporation.
ARTICLE 4
ADMINISTRATION
   4.1 COMMITTEE. The Plan shall be administered by a committee (the
“Committee”) appointed by the Board (which Committee shall consist of two or
more directors) or, at the discretion of the Board from time to time, the Plan
may be administered by the Board. It is intended that the directors appointed to
serve on the Committee shall be “non-employee directors” (within the meaning of
Rule 16b-3 promulgated under the 1934 Act) and “outside directors” (within the
meaning of Section 162(m) of the Code) to the extent that Rule 16b-3 and, if
necessary for relief from the limitation under Section 162(m) of the Code and
such relief is sought by the Corporation, Section 162(m) of the Code,
respectively, are applicable. However, the mere fact that a Committee member
shall fail to qualify under either of the foregoing requirements shall not
invalidate any Award made by the Committee which Award is otherwise validly made
under the Plan. The members of the Committee shall be appointed by, and may be
changed at any time and from time to time in the discretion of, the Board.
During any time that the Board is acting as administrator of the Plan, it shall
have all the powers of the Committee hereunder, and any reference herein to the
Committee (other than in this Section 4.1) shall include the Board.
Notwithstanding the foregoing, (i) initial Awards granted to Participants in
connection with the Initial Public Offering may be determined, and (ii) to the
extent determined by the Board, following the Initial Public Offering the Plan
may be administered, by the compensation committee of the board of directors of
Emdeon Corporation and all references to such Committee in the Plan shall be
deemed to refer to such Committee for so long as it serves as the Plan
administrator.

5



--------------------------------------------------------------------------------



 



   4.2 ACTION BY THE COMMITTEE. For purposes of administering the Plan, the
following rules of procedure shall govern the Committee. A majority of the
Committee shall constitute a quorum. The acts of a majority of the members
present at any meeting at which a quorum is present, and acts approved
unanimously in writing by the members of the Committee in lieu of a meeting,
shall be deemed the acts of the Committee. Each member of the Committee is
entitled to, in good faith, rely or act upon any report or other information
furnished to that member by any officer or other employee of the Corporation or
any Parent or Affiliate, the Corporation’s independent certified public
accountants, or any executive compensation consultant or other professional
retained by the Corporation to assist in the administration of the Plan.
     4.3 AUTHORITY OF COMMITTEE. Except as provided below, the Committee has the
exclusive power, authority and discretion to:
     (a) Designate Participants;
     (b) Determine the type or types of Awards to be granted to each
Participant;
     (c) Determine the number of Awards to be granted and the number of shares
of Stock to which an Award will relate;
     (d) Determine the terms and conditions of any Award granted under the Plan,
including, but not limited to, the exercise price, grant price or purchase
price, any restrictions or limitations on the Award, any schedule for lapse of
forfeiture restrictions or restrictions on the exercisability of an Award, and
accelerations or waivers thereof, based in each case on such considerations as
the Committee in its sole discretion determines;
     (e) Accelerate the vesting or lapse of restrictions of any outstanding
Award, based in each case on such considerations as the Committee in its sole
discretion determines;
     (f) Determine whether, to what extent, and under what circumstances an
Award may be settled in, or the exercise price of an Award may be paid in, cash,
Stock, other Awards or other property, or an Award may be canceled, forfeited or
surrendered;
     (g) Prescribe the form of each Award Agreement, which need not be identical
for each Participant;
     (h) Decide all other matters that must be determined in connection with an
Award;
     (i) Establish, adopt or revise any rules and regulations as it may deem
necessary or advisable to administer the Plan;
     (j) Make all other decisions and determinations that may be required under
the Plan or as the Committee deems necessary or advisable to administer the
Plan; and
     (k) Amend the Plan or any Award Agreement as provided herein.
     4.4 DELEGATION OF AUTHORITY. To the extent not prohibited by applicable
laws, rules and regulations, the Board or the Committee may, from time to time,
delegate some or all of its authority under the Plan to a subcommittee or
subcommittees thereof or to one or more directors or executive officers of the
Corporation as it deems appropriate under such conditions or limitations as it
may set at the time of such delegation or thereafter, except that neither the
Board nor the Committee may

6



--------------------------------------------------------------------------------



 



delegate its authority pursuant to Article 16 to amend the Plan. For purposes of
the Plan, references to the Committee shall be deemed to refer to any
subcommittee, subcommittees, directors or executive officers to whom the Board
or the Committee delegates authority pursuant to this Section 4.4.
     4.5 DECISIONS BINDING. The Committee’s interpretation of the Plan, any
Awards granted under the Plan, any Award Agreement and all decisions and
determinations by the Committee with respect to the Plan are final, binding and
conclusive on all parties.
ARTICLE 5
SHARES SUBJECT TO THE PLAN
     5.1 NUMBER OF SHARES. Subject to adjustment as provided in Section 15.1,
the aggregate number of shares of Stock reserved and available for Awards or
which may be used to provide a basis of measurement for or to determine the
value of an Award (such as with a Stock Appreciation Right or Performance Share
Award) shall be 7,150,000 shares (the “Maximum Number”). Not more than the
Maximum Number of shares of Stock shall be granted in the form of Incentive
Stock Options.
     5.2 LAPSED AWARDS. To the fullest extent permissible under Rule 16b-3 under
the 1934 Act and Section 422 of the Code and any other applicable laws, rules
and regulations, (i) if an Award is canceled, terminates, expires, is forfeited
or lapses for any reason without having been exercised or settled, any shares of
Stock subject to the Award will be added back into the Maximum Number and will
again be available for the grant of an Award under the Plan and (ii) shares of
Stock subject to SARs or other Awards settled in cash and the number of shares
of Stock tendered or withheld to satisfy a Participant’s tax withholding
obligations shall be added back into the Maximum Number and will be available
for the grant of an Award under the Plan.
     5.3 STOCK DISTRIBUTED. Any Stock distributed pursuant to an Award may
consist, in whole or in part, of authorized and unissued Stock, treasury Stock
or Stock purchased on the open market.
     5.4 LIMITATION ON AWARDS. Notwithstanding any provision in the Plan to the
contrary (but subject to adjustment as provided in Section 15.1), the maximum
number of shares of Stock with respect to one or more Options and/or SARs that
may be granted during any one calendar year under the Plan to any one
Participant shall be 412,500 (all of which may be granted as Incentive Stock
Options); provided, however, that in connection with his or her initial
employment with the Corporation, a Participant may be granted Options or SARs
with respect to up to an additional 412,500 shares of Stock (all of which may be
granted as Incentive Stock Options), which shall not count against the foregoing
annual limit. The maximum Fair Market Value (measured as of the date of grant)
of any Awards other than Options and SARs that may be received by any one
Participant (less any consideration paid by the Participant for such Award)
during any one calendar year under the Plan shall be $5,000,000. The maximum
number of shares of Stock that may be subject to one or more Performance Share
Awards (or used to provide a basis of measurement for or to determine the value
of Performance Share Awards) in any one calendar year to any one participant
(determined on the date of payment of settlement) shall be 412,500.
ARTICLE 6
ELIGIBILITY
     6.1 GENERAL. Awards may be granted only to individuals who are employees,
officers, directors or consultants of the Corporation or a Parent or an
Affiliate.

7



--------------------------------------------------------------------------------



 



ARTICLE 7
STOCK OPTIONS
     7.1 GENERAL. The Committee is authorized to grant Options to Participants
on the following terms and conditions:
         (a) EXERCISE PRICE. The exercise price per share of Stock under an
Option shall be determined by the Committee at the time of the grant but in no
event shall the exercise price be less than 100% of the Fair Market Value of a
share of Stock on the date of grant.
         (b) TIME AND CONDITIONS OF EXERCISE. The Committee shall determine the
time or times at which an Option may be exercised in whole or in part, subject
to Section 7.1(e) and 7.3. The Committee also shall determine the performance or
other conditions, if any, that must be satisfied before all or part of an Option
may be exercised. The Committee may waive any exercise provisions at any time in
whole or in part based upon factors as the Committee may determine in its sole
discretion so that the Option becomes exercisable at an earlier date.
         (c) PAYMENT. Unless otherwise determined by the Committee, the exercise
price of an Option may be paid (i) in cash, (ii) by actual delivery or
attestation to ownership of freely transferable shares of stock already owned;
provided, however, that to the extent required by applicable accounting rules,
such shares shall have been held by the Participant for at least six months,
(iii) by a combination of cash and shares of Stock equal in value to the
exercise price or (iv) by such other means as the Committee, in its discretion,
may authorize. In accordance with the rules and procedures authorized by the
Committee for this purpose, an Option may also be exercised through a “cashless
exercise” procedure authorized by the Committee that permits Participants to
exercise Options by delivering a properly executed exercise notice to the
Corporation together with a copy of irrevocable instructions to a broker to
deliver promptly to the Corporation the amount of sale or loan proceeds
necessary to pay the exercise price and the amount of any required tax or other
withholding obligations.
         (d) EVIDENCE OF GRANT. All Options shall be evidenced by a written
Award Agreement between the Corporation and the Participant. The Award Agreement
shall include such provisions not inconsistent with the Plan as may be specified
by the Committee.
         (e) EXERCISE TERM. In no event may any Option be exercisable for more
than ten years from the date of its grant.
     7.2 INCENTIVE STOCK OPTIONS. The terms of any Incentive Stock Options
granted under the Plan must comply with the following additional rules:
         (a) LAPSE OF OPTION. An Incentive Stock Option shall lapse under the
earliest of the following circumstances; provided, however, that the Committee
may, prior to the lapse of the Incentive Stock Option under the circumstances
described in paragraphs (3), (4) and (5) below, provide in writing that the
Option will extend until a later date, but if an Option is exercised after the
dates specified in paragraphs (3), (4) and (5) below, it will automatically
become a Non-Qualified Stock Option:
     (1) The Incentive Stock Option shall lapse as of the option expiration date
set forth in the Award Agreement.

8



--------------------------------------------------------------------------------



 



     (2) The Incentive Stock Option shall lapse ten years after it is granted,
unless an earlier time is set in the Award Agreement.
     (3) If the Participant terminates employment for any reason other than as
provided in paragraph (4) or (5) below, the Incentive Stock Option shall lapse,
unless it is previously exercised, three months after the Participant’s
termination of employment; provided, however, that if the Participant’s
employment is terminated by the Corporation for Cause, the Incentive Stock
Option shall (to the extent not previously exercised) lapse immediately.
     (4) If the Participant terminates employment by reason of his Disability,
the Incentive Stock Option shall lapse, unless it is previously exercised, one
year after the Participant’s termination of employment.
     (5) If the Participant dies while employed, or during the three-month
period described in paragraph (3) or during the one-year period described in
paragraph (4) and before the Option otherwise lapses, the Option shall lapse one
year after the Participant’s death. Upon the Participant’s death, any
exercisable Incentive Stock Options may be exercised by the Participant’s
beneficiary, determined in accordance with Section 14.5.
     Unless the exercisability of the Incentive Stock Option is accelerated as
provided in Article 14, if a Participant exercises an Option after termination
of employment, the Option may be exercised only with respect to the shares that
were otherwise vested on the Participant’s termination of employment.
     (b) INDIVIDUAL DOLLAR LIMITATION. The aggregate Fair Market Value
(determined as of the time an Award is made) of all shares of Stock with respect
to which Incentive Stock Options are first exercisable by a Participant in any
calendar year may not exceed $100,000.00.
     (c) TEN PERCENT OWNERS. No Incentive Stock Option shall be granted to any
individual who, at the date of grant, owns stock possessing more than ten
percent of the total combined voting power of all classes of stock of the
Corporation or any Parent or Affiliate unless the exercise price per share of
such Option is at least 110% of the Fair Market Value per share of Stock at the
date of grant and the Option expires no later than five years after the date of
grant.
     (d) EXPIRATION OF INCENTIVE STOCK OPTIONS. No Award of an Incentive Stock
Option may be made pursuant to the Plan after the day immediately prior to the
tenth anniversary of the Effective Date.
     (e) RIGHT TO EXERCISE. During a Participant’s lifetime, an Incentive Stock
Option may be exercised only by the Participant or, in the case of the
Participant’s Disability, by the Participant’s guardian or legal representative.
     (f) DIRECTORS. The Committee may not grant an Incentive Stock Option to a
non-employee director. The Committee may grant an Incentive Stock Option to a
director who is also an employee of the Corporation or any Parent or Affiliate
but only in that individual’s position as an employee and not as a director.

9



--------------------------------------------------------------------------------



 



     7.3 OPTIONS GRANTED TO NON-EMPLOYEE DIRECTORS. Notwithstanding the
foregoing, Options granted to Non-Employee Directors under this Article 7 shall
be subject to the following additional terms and conditions:
     (a) LAPSE OF OPTION. An Option granted to a Non-Employee Director under
this Article 7 shall lapse under the earliest of the following circumstances:
     (1) The Option shall lapse as of the option expiration date set forth in
the Award Agreement.
     (2) Unless the applicable Award Agreement provides for a longer period, if
the Participant ceases to serve as a member of the Board for any reason other
than as provided in the proviso to this paragraph (2) or in paragraph (3) below,
the Option shall lapse, unless it is previously exercised, (A) in the case of
Option grants made to Non-Employee Directors after the Amendment and Restatement
Date, three years after the Participant’s termination as a member of the Board
and (B) in the case of Option grants made to Non-Employee Directors on or prior
to the Amendment and Restatement Date, on the later of (x) 61/2 months following
the Participant’s termination as a member of the Board of Directors or
(y) December 31 of the year in which such termination of service occurs;
provided, however, that if the Participant is removed for cause (determined in
accordance with the Corporation’s bylaws, as amended from time to time), the
Option shall (to the extent not previously exercised) lapse immediately.
     (3) Unless the applicable Award Agreement provides for a longer period, if
the Participant ceases to serve as a member of the Board by reason of his
Disability or death, the Option shall lapse, unless it is previously exercised,
(A) in the case of Option grants made to Non-Employee Directors after the
Amendment and Restatement Date, three years after the Participant’s termination
as a member of the Board and (B) in the case of Option grants made to
Non-Employee Directors on or prior to the Amendment and Restatement Date, 151/2
months following the Participant’s termination as a member of the Board of
Directors. If the Participant dies during the post termination exercise period
specified above in paragraph (2) or in paragraph (3) and before the Option
otherwise lapses, the Option shall lapse one year after the Participant’s death.
Upon the Participant’s death, any exercisable Options may be exercised by the
Participant’s beneficiary, determined in accordance with Section 14.5
If a Participant exercises Options after termination of his service on the
Board, he may exercise the Options only with respect to the shares that were
otherwise exercisable on the date of termination of his service on the Board.
Such exercise otherwise shall be subject to the terms and conditions of this
Article 7.
     (b) ACCELERATION UPON CHANGE OF CONTROL. Notwithstanding Section 7.1(b), in
the event of a Change of Control of the Corporation, each Option granted to a
Non-Employee Director under this Article 7 that is then outstanding immediately
prior to such Change of Control shall become immediately vested and exercisable
in full on the date of such Change of Control.
ARTICLE 8
STOCK APPRECIATION RIGHTS
     8.1 GRANT OF STOCK APPRECIATION RIGHTS. The Committee is authorized to
grant Stock Appreciation Rights to Participants on the following terms and
conditions:

10



--------------------------------------------------------------------------------



 



     (a) RIGHT TO PAYMENT. Upon the exercise of a Stock Appreciation Right, the
Participant to whom it is granted has the right to receive the excess, if any,
of:
     (1) The Fair Market Value of one share of Stock on the date of exercise;
over
     (2) The grant price of the Stock Appreciation Right as determined by the
Committee, which shall not be less than the Fair Market Value of one share of
Stock on the date of grant.
     (b) OTHER TERMS. All awards of Stock Appreciation Rights shall be evidenced
by an Award Agreement. The terms, methods of exercise, methods of settlement,
form of consideration payable in settlement, and any other terms and conditions
of any Stock Appreciation Right shall be determined by the Committee at the time
of the grant of the Award and shall be reflected in the Award Agreement.
ARTICLE 9
PERFORMANCE SHARES
     9.1 GRANT OF PERFORMANCE SHARES. The Committee is authorized to grant
Performance Shares to Participants on such terms and conditions as may be
selected by the Committee. The Committee shall have the complete discretion to
determine the number of Performance Shares granted to each Participant, subject
to Section 5.4. All Awards of Performance Shares shall be evidenced by an Award
Agreement.
     9.2 RIGHT TO PAYMENT. A grant of Performance Shares gives the Participant
rights, valued as determined by the Committee, and payable to, or exercisable
by, the Participant to whom the Performance Shares are granted, in whole or in
part, as the Committee shall establish at grant or thereafter. The Committee
shall set performance goals and other terms or conditions to payment of the
Performance Shares in its discretion which, depending on the extent to which
they are met, will determine the number and value of Performance Shares that
will be paid to the Participant.
     9.3 OTHER TERMS. Performance Shares may be payable in cash, Stock or other
property, and have such other terms and conditions as determined by the
Committee and reflected in the Award Agreement.
ARTICLE 10
RESTRICTED STOCK AWARDS
     10.1 GRANT OF RESTRICTED STOCK. The Committee is authorized to make Awards
of Restricted Stock to Participants in such amounts and subject to such terms
and conditions as may be selected by the Committee. All Awards of Restricted
Stock shall be evidenced by a Restricted Stock Award Agreement.
     10.2 ISSUANCE AND RESTRICTIONS. Restricted Stock shall be subject to such
restrictions on transferability and other restrictions as the Committee may
impose (including, without limitation, limitations on the right to vote
Restricted Stock or the right to receive dividends on the Restricted Stock).
These restrictions may lapse separately or in combination at such times, under
such circumstances, in such installments, upon the satisfaction of performance
goals or otherwise, as the Committee determines at the time of the grant of the
Award or thereafter.

11



--------------------------------------------------------------------------------



 



     10.3 FORFEITURE. Except as otherwise determined by the Committee at the
time of the grant of the Award or thereafter, upon termination of employment
during the applicable restriction period or upon failure to satisfy a
performance goal during the applicable restriction period, Restricted Stock that
is at that time subject to restrictions shall be forfeited and reacquired by the
Corporation; provided, however, that the Committee may provide in any Award
Agreement that restrictions or forfeiture conditions relating to Restricted
Stock will be waived in whole or in part in the event of terminations resulting
from specified causes, and the Committee may in other cases waive in whole or in
part restrictions or forfeiture conditions relating to Restricted Stock.
     10.4 CERTIFICATES FOR RESTRICTED STOCK. Restricted Stock granted under the
Plan may be evidenced in such manner as the Committee shall determine. If
certificates representing shares of Restricted Stock are registered in the name
of the Participant, certificates must bear an appropriate legend referring to
the terms, conditions and restrictions applicable to such Restricted Stock.
ARTICLE 11
DIVIDEND EQUIVALENTS
     11.1 GRANT OF DIVIDEND EQUIVALENTS. The Committee is authorized to grant
Dividend Equivalents to Participants subject to such terms and conditions as may
be selected by the Committee. Dividend Equivalents shall entitle the Participant
to receive payments (in cash, Stock or other property) equal to dividends with
respect to all or a portion of the number of shares of Stock subject to an
Award, as determined by the Committee. The Committee may provide that Dividend
Equivalents be paid or distributed when accrued, or be deemed to have been
reinvested in additional shares of Stock or otherwise reinvested.
ARTICLE 12
OTHER STOCK-BASED AWARDS
     12.1 GRANT OF OTHER STOCK-BASED AWARDS. The Committee is authorized,
subject to limitations under applicable law, to grant to Participants such other
Awards that are payable in, valued in whole or in part by reference to, or
otherwise based on or related to shares of Stock, as deemed by the Committee to
be consistent with the purposes of the Plan, including, without limitation,
shares of Stock awarded purely as a “bonus” and not subject to any restrictions
or conditions, convertible or exchangeable debt securities, other rights
convertible or exchangeable into shares of Stock, stock units, phantom stock and
other Awards valued by reference to book value of shares of Stock or the value
of securities of or the performance of specified Parents or Subsidiaries. The
Committee shall determine the terms and conditions of such Awards.
ARTICLE 13
ANNUAL AWARDS TO NON-EMPLOYEE DIRECTORS
     13.1 GRANT OF OPTIONS. Each Non-Employee Director who is serving in such
capacity as of January 1 of each year that the Plan is in effect shall be
granted a Non-Qualified Option to purchase 13,200 shares of Stock, subject to
adjustment as provided in Section 15.1. In addition, each Non-Employee Director
who is serving in such capacity as of the effective date of the Initial Public
Offering shall be granted a Non-Qualified Stock Option to purchase 13,200 shares
of Stock on such date. Each such date that Options are to be granted under this
Article 13 is referred to hereinafter as a “Grant Date”. In addition, the
Committee may, in its sole discretion, permit or require each Non-Employee
Director to receive all or any portion of his or her compensation for services
as a director in the form of an Award under the Plan with such term and
conditions as may be determined by the Board in its sole discretion.

12



--------------------------------------------------------------------------------



 



     If on any Grant Date, shares of Stock are not available under the Plan to
grant to Non-Employee Directors the full amount of a grant contemplated by the
immediately preceding paragraph, then each Non-Employee Director shall receive
an Option (a “Reduced Grant”) to purchase shares of Stock in an amount equal to
the number of shares of Stock then available under the Plan divided by the
number of Non-Employee Directors as of the applicable Grant Date. Fractional
shares shall be ignored and not granted.
     If a Reduced Grant has been made and, thereafter, during the term of the
Plan, additional shares of Stock become available for grant, then each person
who was a Non-Employee Director both on the Grant Date on which the Reduced
Grant was made and on the date additional shares of Stock become available (a
“Continuing Non-Employee Director”) shall receive an additional Option to
purchase shares of Stock. The number of newly available shares shall be divided
equally among the Options granted to the Continuing Non-Employee Directors;
provided, however, that the aggregate number of shares of Stock subject to a
Continuing Non-Employee Director’s additional Option plus any prior Reduced
Grant to the Continuing Non-Employee Director on the applicable Grant Date shall
not exceed 13,200 shares (subject to adjustment pursuant to Section 15.1). If
more than one Reduced Grant has been made, available Options shall be granted
beginning with the earliest such Grant Date.
     13.2 OPTION PRICE. The option price for each Option granted under this
Article 13 shall be the Fair Market Value on the date of grant of the Option.
     13.3 TERM. Each Option granted under this Article 13 shall, to the extent
not previously exercised, terminate and expire on the date ten (10) years after
the date of grant of the Option, unless earlier terminated as provided in
Section 13.4.
     13.4 LAPSE OF OPTION. An Option granted under this Article 13 shall not
automatically lapse by reason of the Participant ceasing to qualify as a
Non-Employee Director but remaining as a member of the Board. An Option granted
under this Article 13 shall lapse under the earliest of the following
circumstances:
     (1) The Option shall lapse ten years after it is granted.
     (2) Unless the applicable Award Agreement provides for a longer period, if
the Participant ceases to serve as a member of the Board for any reason other
than as provided in the proviso to this paragraph (2) or paragraph (3) below,
the Option shall lapse, unless it is previously exercised, (A) in the case of
Option grants made to Non-Employee Directors after the Amendment and Restatement
Date, three years after the Participant’s termination as a member of the Board
and (B) in the case of Option grants made to Non-Employee Directors on or prior
to the Amendment and Restatement Date, on the later of (x) 61/2 months following
the Participant’s termination as a member of the Board of Directors or
(y) December 31 of the year in which such termination of service occurs;
provided, however, that if the Participant is removed for cause (determined in
accordance with the Corporation’s bylaws, as amended from time to time), the
Option shall (to the extent not previously exercised) lapse immediately.
     (3) Unless the applicable Award Agreement provides for a longer period, if
the Participant ceases to serve as a member of the Board by reason of his
Disability or death, the Option shall lapse, unless it is previously exercised,
(A) in the case of Option grants made to Non-Employee Directors after the
Amendment and Restatement Date, three years after the Participant’s termination
as a member of the Board and (B) in the case of Option grants made to
Non-Employee Directors on or prior to the Amendment and Restatement Date, 151/2
months following the Participant’s termination as a member of the Board of
Directors. If the Participant dies during the post termination exercise period
specified above in paragraph (2) or in paragraph (3) and before the

13



--------------------------------------------------------------------------------



 



Option otherwise lapses, the Option shall lapse one year after the Participant’s
death. Upon the Participant’s death, any exercisable Options may be exercised by
the Participant’s beneficiary, determined in accordance with Section 14.5.
          If a Participant exercises Options after termination of his or her
service on the Board, he or she may exercise the Options only with respect to
the shares that were otherwise exercisable on the date of termination of his
service on the Board. Such exercise otherwise shall be subject to the terms and
conditions of this Article 13.
     13.5 CANCELLATION OF OPTIONS. Upon a Participant’s termination of service
for any reason other than death or Disability, all Options that have not vested
in accordance with the Plan shall be cancelled immediately.
     13.6 EXERCISABILITY. Subject to Section 13.7, each Option grant under this
Article 13 shall be exercisable as to twenty-five percent (25%) of the Option
shares on each of the first, second, third and fourth anniversaries of the Grant
Date, such that the Options will be fully exercisable after four years from the
Grant Date.
     13.7 ACCELERATION UPON A CHANGE OF CONTROL. Notwithstanding Section 13.6,
in the event of a Change of Control of the Corporation, each Option granted
under his Section 13 that is then outstanding immediately prior to such Change
of Control shall become immediately vested and exercisable in full on the date
of such Change in Control.
     13.8 TERMINATION OF ARTICLE 13. No Options shall be granted under this
Article 13 after January 1, 2015.
     13.9 NON-EXCLUSIVITY. Nothing in this Article 13 shall prohibit the
Committee from making discretionary Awards to Non-Employee Directors pursuant to
the other provisions of the Plan before or after January 1, 2015. Options
granted pursuant to this Article 13 shall be governed by the provisions of this
Article 13 and by other provisions of the Plan to the extent not inconsistent
with the provisions of this Article 13.
ARTICLE 14
PROVISIONS APPLICABLE TO AWARDS
     14.1 STAND-ALONE, TANDEM, AND SUBSTITUTE AWARDS. Awards granted under the
Plan may, in the discretion of the Committee, be granted either alone or in
addition to, in tandem with, or in substitution for, any other Award granted
under the Plan. If an Award is granted in substitution for another Award, the
Committee may require the surrender of such other Award in consideration of the
grant of the new Award. Awards granted in addition to or in tandem with other
Awards may be granted either at the same time as or at a different time from the
grant of such other Awards.
     14.2 TERM OF AWARD. The term of each Award shall be for the period as
determined by the Committee, provided that in no event shall the term of any
Incentive Stock Option or a Stock Appreciation Right granted in tandem with the
Incentive Stock Option exceed a period of ten years from the date of its grant
(or, if Section 7.2(c) applies, five years from the date of its grant).
     14.3 FORM OF PAYMENT FOR AWARDS. Subject to the terms of the Plan and any
applicable law or Award Agreement, payments or transfers to be made by the
Corporation or a Parent or Affiliate on the grant or exercise of an Award may be
made in such form as the Committee determines at

14



--------------------------------------------------------------------------------



 



or after the time of grant, including, without limitation, cash, Stock, other
Awards or other property, or any combination thereof, and may be made in a
single payment or transfer, in installments or on a deferred basis, in each case
determined in accordance with rules adopted by, and at the discretion of, the
Committee.
     14.4 LIMITS ON TRANSFER. No right or interest of a Participant in any
unexercised or restricted Award may be pledged, encumbered or hypothecated to or
in favor of any party other than the Corporation or a Parent or Affiliate, or
shall be subject to any lien, obligation, or liability of such Participant to
any other party other than the Corporation or a Parent or Affiliate. No
unexercised or restricted Award shall be assignable or transferable by a
Participant other than by will or the laws of descent and distribution or,
except in the case of an Incentive Stock Option, pursuant to a domestic
relations order that would satisfy Section 414(p)(1)(A) of the Code if such
Section applied to an Award under the Plan; provided, however, that the
Committee may (but need not) permit other transfers where the Committee
concludes that such transferability (i) does not result in accelerated taxation
or other adverse tax consequences, (ii) does not cause any Option intended to be
an Incentive Stock Option to fail to be described in Section 422(b) of the Code,
and (iii) is otherwise appropriate and desirable, taking into account any
factors deemed relevant, including, without limitation, state or federal tax or
securities laws applicable to transferable Awards.
     14.5 BENEFICIARIES. Notwithstanding Section 14.4, a Participant may, in the
manner determined by the Committee, designate a beneficiary to exercise the
rights of the Participant and to receive any distribution with respect to any
Award upon the Participant’s death. A beneficiary, legal guardian, legal
representative or other person claiming any rights under the Plan is subject to
all terms and conditions of the Plan and any Award Agreement applicable to the
Participant, except to the extent the Plan and such Award Agreement otherwise
provide, and to any additional restrictions deemed necessary or appropriate by
the Committee. If no beneficiary has been designated or survives the
Participant, payment shall be made to the Participant’s estate. Subject to the
foregoing, a beneficiary designation may be changed or revoked by a Participant
at any time, provided the change or revocation is filed with the Committee.
     14.6 STOCK CERTIFICATES. All Stock issuable under the Plan is subject to
any stop-transfer orders and other restrictions as the Committee deems necessary
or advisable to comply with federal or state securities laws, rules and
regulations and the rules of any national securities exchange or automated
quotation system on which the Stock is listed, quoted or traded. The Committee
may place legends on any Stock certificate or issue instructions to the transfer
agent to reference restrictions applicable to the Stock.
     14.7 ACCELERATION UPON DEATH OR DISABILITY. Unless otherwise set forth in
an Award Agreement, upon the Participant’s death or Disability during his
employment or service as a director, all outstanding Options, Stock Appreciation
Rights, Restricted Stock Awards and other Awards in the nature of rights that
may be exercised shall become fully exercisable and all restrictions on
outstanding Awards shall lapse. Any Option or Stock Appreciation Rights Awards
shall thereafter continue or lapse in accordance with the other provisions of
the Plan and the Award Agreement. To the extent that this provision causes
Incentive Stock Options to exceed the dollar limitation set forth in
Section 7.2(b), the excess Options shall be deemed to be Non-Qualified Stock
Options.
     14.8 ACCELERATION OF VESTING AND LAPSE OF RESTRICTIONS. Subject to
Sections 7.3(b) and 13.7, the Committee may, in its sole discretion, at any time
(including, without limitation, prior to, coincident with or subsequent to a
Change of Control) determine that (a) all or a portion of a Participant’s
Options, Stock Appreciation Rights and other Awards in the nature of rights that
may be exercised shall become fully or partially exercisable, and/or (b) all or
a part of the

15



--------------------------------------------------------------------------------



 



restrictions on all or a portion of the outstanding Awards shall lapse, in each
case, as of such date as the Committee may, in its sole discretion, declare;
provided, however, that, with respect to Awards that are subject to Section 409A
of the Code, the Committee shall not have the authority to accelerate or
postpone the timing of payment or settlement of an Award in a manner that would
cause such Award to become subject to the interest and penalty provisions under
Section 409A of the Code. The Committee may discriminate among Participants and
among Awards granted to a Participant in exercising its discretion pursuant to
this Section 14.8. All Awards made to Non-Employee Directors shall become fully
vested and, in the case of Options, Stock Appreciation Rights and other Awards
in the nature of rights that may be exercised, fully exercisable in the event of
the occurrence of a Change of Control as of the date of such Change of Control.
     14.9 OTHER ADJUSTMENTS. If (i) an Award is accelerated under
Sections 7.3(b), 13.7 and/or 14.8 or (ii) a Change of Control occurs (regardless
or whether acceleration under Sections 7.3(b), 13.7 and/or 14.8 occurs), the
Committee may, in its sole discretion, provide (a) that the Award will expire
after a designated period of time after such acceleration or Change of Control,
as applicable, to the extent not then exercised, (b) that the Award will be
settled in cash rather than Stock, (c) that the Award will be assumed by another
party to a transaction giving rise to the acceleration or a party to the Change
of Control, (d) that the Award will otherwise be equitably converted or adjusted
in connection with such transaction or Change of Control, or (e) any combination
of the foregoing. The Committee’s determination need not be uniform and may be
different for different Participants whether or not such Participants are
similarly situated; provided, however, that, with respect to Awards that are
subject to Section 409A of the Code, the Committee shall not have the authority
to accelerate or postpone the timing of payment or settlement of an Award in a
manner that would cause such Award to become subject to the interest and penalty
provisions under Section 409A of the Code.
     14.10 PERFORMANCE GOALS. In order to preserve the deductibility of an Award
under Section 162(m) of the Code, the Committee may determine that any Award
granted pursuant to this Plan to a Participant that is or is expected to become
a Covered Employee shall be determined solely on the basis of (a) the
achievement by the Corporation or Subsidiary of a specified target return, or
target growth in return, on equity or assets, (b) the Corporation’s stock price,
(c) the Corporation’s total shareholder return (stock price appreciation plus
reinvested dividends) relative to a defined comparison group or target over a
specific performance period, (d) the achievement by the Corporation or a Parent
or Subsidiary, or a business unit of any such entity, of a specified target, or
target growth in, net income, revenues, earnings per share, earnings before
income and taxes, and earnings before income, taxes, depreciation and
amortization, or (e) any combination of the goals set forth in (a) through
(d) above. If an Award is made on such basis, the Committee shall establish
goals prior to the beginning of the period for which such performance goal
relates (or such later date as may be permitted under Section 162(m) of the Code
or the regulations thereunder), and the Committee has the right for any reason
to reduce (but not increase) the Award, notwithstanding the achievement of a
specified goal. Any payment of an Award granted with performance goals shall be
conditioned on the written certification of the Committee in each case that the
performance goals and any other material conditions were satisfied.
     14.11 TERMINATION OF EMPLOYMENT. Whether military, government or other
service or other leave of absence shall constitute a termination of employment
shall be determined in each case by the Committee at its discretion, and any
determination by the Committee shall be final and conclusive. A termination of
employment shall not occur (i) in a circumstance in which a Participant
transfers from the Corporation to one of its Parents or Subsidiaries, transfers
from a Parent or Affiliate to the Corporation, or transfers from one Parent or
Affiliate to another Parent or Affiliate, or (ii) in the discretion of the
Committee as specified at or prior to such occurrence, in the case of a
split-off, spin-off, sale or other disposition of the Participant’s employer
from the Corporation or any Parent or Affiliate. To the extent that this
provision causes Incentive Stock Options to extend beyond three months from the

16



--------------------------------------------------------------------------------



 



date a Participant is deemed to be an employee of the Corporation, a Parent or
Affiliate for purposes of Section 424(f) of the Code, the Options held by such
Participant shall be deemed to be Non-Qualified Stock Options.
     14.12 LOAN PROVISIONS. Subject to applicable laws, rules and regulations,
including, without limitation, Section 402 of the Sarbanes-Oxley Act of 2002,
with the consent of the Committee, the Corporation may make, guarantee or
arrange for a loan or loans to a Participant with respect to the exercise of any
Option granted under this Plan and/or with respect to the payment of the
purchase price, if any, of any Award granted hereunder and/or with respect to
the payment by the Participant of any or all federal and/or state income taxes
due on account of the granting or exercise of any Award hereunder. The Committee
shall have full authority to decide whether to make a loan or loans hereunder
and to determine the amount, terms and provisions of any such loan(s), including
the interest rate to be charged in respect of any such loan(s), whether the
loan(s) are to be made with or without recourse against the borrower, the
collateral or other security, if any, securing the repayment of the loan(s), the
terms on which the loan(s) are to be repaid and the conditions, if any, under
which the loan(s) may be forgiven.
ARTICLE 15
CHANGES IN CAPITAL STRUCTURE
     15.1 GENERAL. In the event of a corporate transaction involving the
Corporation (including, without limitation, any stock dividend, stock split,
extraordinary cash dividend, recapitalization, reorganization, merger,
consolidation, split-up, spin-off, combination or exchange of shares), the
authorization limits under Section 5.1 and 5.4 shall be adjusted
proportionately, and the Committee may adjust Awards to preserve the benefits or
potential benefits of the Awards. Action by the Committee may include:
(i) adjustment of the number and kind of shares which may be delivered under the
Plan; (ii) adjustment of the number and kind of shares subject to outstanding
Awards; (iii) adjustment of the exercise price of outstanding Awards;
(iv) adjustments to the type or form of Award, and (v) any other adjustments
that the Committee determines to be equitable. Without limiting the foregoing,
in the event a stock dividend or stock split is declared upon the Stock, the
authorization limits under Section 5.1 and 5.4 shall be increased
proportionately, and the shares of Stock then subject to each Award shall be
increased proportionately without any change in the aggregate purchase price
therefor.
ARTICLE 16
AMENDMENT, MODIFICATION AND TERMINATION
     16.1 AMENDMENT, MODIFICATION AND TERMINATION. The Board or the Committee
may, at any time and from time to time, amend, modify or terminate the Plan;
provided, however, that the Board or the Committee may condition any amendment
or modification on the approval of shareholders of the Corporation if such
approval is necessary or deemed advisable with respect to tax, securities or
other applicable laws, policies or regulations.
     16.2 AWARDS PREVIOUSLY GRANTED. At any time and from time to time, the
Committee may amend, modify or terminate any outstanding Award or Award
Agreement without approval of the Participant; provided, however, that, subject
to the terms of the applicable Award Agreement, such amendment, modification or
termination shall not, without the Participant’s consent, reduce or diminish the
value of such Award determined as if the Award had been exercised, vested,
cashed in or otherwise settled on the date of such amendment or termination;
provided further, however, that the original term of any Option may not be
extended. No termination, amendment, or modification of the Plan shall adversely
affect any Award previously granted under the Plan, without the written consent
of the Participant. Notwithstanding any provision herein to the contrary, the
Committee shall have broad authority to amend the Plan or any outstanding Award
under the Plan without approval of the

17



--------------------------------------------------------------------------------



 



Participant to the extent necessary or desirable (i) to comply with, or take
into account changes in, applicable tax laws, securities laws, accounting rules
and other applicable laws, rules and regulations or (ii) to ensure that an Award
is not subject to interest and penalties under Section 409A of the Code.
ARTICLE 17
GENERAL PROVISIONS
     17.1 NO RIGHTS TO AWARDS. No Participant or any eligible participant shall
have any claim to be granted any Award under the Plan, and neither the
Corporation nor the Committee is obligated to treat Participants or eligible
participants uniformly.
     17.2 NO STOCKHOLDER RIGHTS. No Award gives the Participant any of the
rights of a shareholder of the Corporation unless and until shares of Stock are
in fact issued to such person in connection with the exercise, payment or
settlement of such Award.
     17.3 WITHHOLDING. The Corporation or any Subsidiary, Parent or Affiliate
shall have the authority and the right to deduct or withhold, or require a
Participant to remit to the Corporation, an amount sufficient to satisfy
federal, state, local and other taxes (including the Participant’s FICA
obligation) required by law to be withheld with respect to any taxable event
arising as a result of the Plan. With respect to withholding required upon any
taxable event under the Plan, the Committee may, at the time the Award is
granted or thereafter, require or permit that any such withholding requirement
be satisfied, in whole or in part, by (i) withholding from the Award shares of
Stock or (ii) delivering shares of Stock that are already owned, having a Fair
Market Value on the date of withholding equal to the minimum amount (and not any
greater amount) required to be withheld for tax purposes, all in accordance with
such procedures as the Committee establishes. The Corporation or any Subsidiary,
Parent or Affiliate, as appropriate, shall also have the right to deduct from
all cash payments made to a Participant (whether or not such payment is made in
connection with an Award) any applicable taxes required to be withheld with
respect to such payments.
     17.4 NO RIGHT TO CONTINUED SERVICE. Nothing in the Plan or any Award
Agreement shall interfere with or limit in any way the right of the Corporation
or any Parent or Affiliate to terminate any Participant’s employment or status
as an officer, director or consultant at any time, nor confer upon any
Participant any right to continue as an employee, officer, director or
consultant of the Corporation or any Parent or Affiliate. In its sole
discretion, the Board or the Committee may authorize the creation of trusts or
other arrangements to meet the obligations created under the Plan to deliver
shares of Stock with respect to awards hereunder.
     17.5 UNFUNDED STATUS OF AWARDS. The Plan is intended to be an “unfunded”
plan for incentive and deferred compensation. With respect to any payments not
yet made to a Participant pursuant to an Award, nothing contained in the Plan or
any Award Agreement shall give the Participant any rights that are greater than
those of a general creditor of the Corporation or any Parent or Affiliate.
     17.6 INDEMNIFICATION. To the extent allowable under applicable law, each
member of the Committee shall be indemnified and held harmless by the
Corporation from any loss, cost, liability or expense that may be imposed upon
or reasonably incurred by such member in connection with or resulting from any
claim, action, suit or proceeding to which such member may be a party or in
which he may be involved by reason of any action or failure to act under the
Plan and against and from any and all amounts paid by such member in
satisfaction of judgment in such action, suit or proceeding against him;
provided such member shall give the Corporation an opportunity, at its own
expense, to handle and defend the same before such member undertakes to handle
and defend it on his or her own behalf. The foregoing right of indemnification
shall not be exclusive of any other rights of indemnification to which

18



--------------------------------------------------------------------------------



 



such persons may be entitled under the Corporation’s Certificate of
Incorporation or Bylaws, as a matter of law, or otherwise, or any power that the
Corporation may have to indemnify them or hold such persons harmless.
     17.7 RELATIONSHIP TO OTHER BENEFITS. No payment under the Plan shall be
taken into account in determining any benefits under any pension, retirement,
savings, profit sharing, group insurance, welfare or benefit plan of the
Corporation or any Parent or Affiliate unless provided otherwise in such other
plan.
     17.8 EXPENSES; APPLICATION OF FUNDS. The expenses of administering the Plan
shall be borne by the Corporation and its Parents or Subsidiaries. The proceeds
received by the Corporation from the sale of shares of Stock pursuant to Awards
will be used for general corporate purposes.
     17.9 TITLES AND HEADINGS. The titles and headings of the Sections in the
Plan are for convenience of reference only, and in the event of any conflict,
the text of the Plan, rather than such titles or headings, shall control.
     17.10 GENDER AND NUMBER. Except where otherwise indicated by the context,
any masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.
     17.11 FRACTIONAL SHARES. No fractional shares of Stock shall be issued and
the Committee shall determine, in its discretion, whether cash shall be given in
lieu of fractional shares or whether such fractional shares shall be eliminated
by rounding up or down.
     17.12 GOVERNMENT AND OTHER REGULATIONS. The obligation of the Corporation
to make payment of awards in Stock or otherwise shall be subject to all
applicable laws, rules and regulations, and to such approvals by government
agencies as may be required. To the extent that Awards under the Plan are
awarded to individuals who are domiciled or resident outside of the United
States or to persons who are domiciled or resident in the United States but who
are subject to the tax laws of a jurisdiction outside of the United States, the
Committee may adjust the terms of the Awards granted hereunder to such person
(i) to comply with the laws of such jurisdiction and (ii) to avoid adverse tax
consequences relating to an Award. The authority granted under the previous
sentence shall include the discretion for the Committee to adopt, on behalf of
the Corporation, one or more sub-plans applicable to separate classes of
Participants who are subject to the laws of jurisdictions outside of the United
States.
     17.13 SECURITIES LAW RESTRICTIONS. An Award may not be exercised or settled
and no shares of Stock may be issued in connection with an Award unless the
issuance of such shares of Stock has been registered under the 1933 Act and
qualified under applicable state “blue sky” laws and any applicable foreign
securities laws, or the Corporation has determined that an exemption from
registration and from qualification under such state “blue sky” laws is
available. The Corporation shall be under no obligation to register under the
1933 Act, or any state securities act, any of the shares of Stock issued in
connection with the Plan. The shares issued in connection with the Plan may in
certain circumstances be exempt from registration under the 1933 Act, and the
Corporation may restrict the transfer of such shares in such manner as it deems
advisable to ensure the availability of any such exemption. The Committee may
require each Participant purchasing or acquiring shares of Stock pursuant to an
Award under the Plan to represent to and agree with the Corporation in writing
that such Participant is acquiring the shares of Stock for investment purposes
and not with a view to the distribution thereof. All certificates for shares of
Stock delivered under the Plan shall be subject to such

19



--------------------------------------------------------------------------------



 



stock-transfer orders and other restrictions as the Committee may deem advisable
under the rules, regulations and other requirements of the Securities and
Exchange Commission, any exchange upon which the Stock is then listed, and any
applicable securities law, and the Committee may cause a legend or legends to be
put on any such certificates to make appropriate reference to such restrictions.
     17.14 SATISFACTION OF OBLIGATIONS. Subject to applicable law, the
Corporation may apply any cash, shares of Stock, securities or other
consideration received upon exercise or settlement of an Award to any
obligations a Participant owes to the Corporation and its Parents, Subsidiaries
or Affiliates in connection with the Plan or otherwise, including, without
limitation, any tax obligations or obligations under a currency facility
established in connection with the Plan.
     17.15 SECTION 409A OF THE CODE. If any provision of the Plan or an Award
Agreement contravenes any regulations or Treasury guidance promulgated under
Section 409A of the Code or could cause an Award to be subject to the interest
and penalties under Section 409A of the Code, such provision of the Plan or any
Award Agreement shall be modified to maintain, to the maximum extent
practicable, the original intent of the applicable provision without violating
the provisions of Section 409A of the Code. Moreover, any discretionary
authority that the Board or the Committee may have pursuant to the Plan shall
not be applicable to an Award that is subject to Section 409A of the Code to the
extent such discretionary authority will contravene Section 409A of the Code or
the Treasury guidance promulgated thereunder.
     17.16 GOVERNING LAW. To the extent not governed by federal law, the Plan
and all Award Agreements shall be construed in accordance with and governed by
the laws of the State of Delaware.
     17.17 ADDITIONAL PROVISIONS. Each Award Agreement may contain such other
terms and conditions as the Board or the Committee may determine, provided that
such other terms and conditions are not inconsistent with the provisions of this
Plan. In the event of any conflict or inconsistency between the Plan and an
Award Agreement, the Plan shall govern and the Award Agreement shall be
interpreted to minimize or eliminate such conflict or inconsistency.

20